BURKE, Justice,
dissenting.
I dissent.
The majority maintains that Roach’s suit for an injunction was stayed by Rule 11-44 as an act to enforce a lien. To be more specific, the majority treats the bank’s summary judgment motion as an act to enforce the trust deed against Roach’s property. I disagree. The summary judgment motion by the bank is simply a defense to Roach’s suit against the bank. The bank is asking for no affirmative relief; its summary judgment motion simply seeks the dismissal of Roach’s claim. An act to enforce the lien would be to proceed with the trust deed sale.
The weakness in the majority’s position is amply demonstrated by considering the situation that would result if Roach chose to pursue his suit for a permanent injunction on the merits. The automatic stay would not stop Roach from seeking such relief, but under our holding the bank would be prevented from defending itself.
I agree with the conclusion that the claims for damages are not stayed, which only adds support to the proposition that the injunctive action was not stayed, since the underlying causes of action supporting the injunction and damages claims are basically the same.
Finally, I would hold that the award of attorney’s fees was proper. This is not a continuation of a court proceeding against the debtor. Rather it is an award of costs in an action brought by the debtor and continued on behalf of the estate. Since the judgment on the action comes after the filing of the petition, it is an action by the “debtor in possession” and would be analogous to an action by the trustee where an award of costs clearly would be proper against the trustee if he lost. By bringing the action, the debtor, as the “debtor in possession,” is affirmatively committing the estate to pay the costs of the action should the same be unsuccessful.
In conclusion, I believe the trial court’s decision should be affirmed. The bank’s motion for the dismissal of Roach’s suit was not an act or proceeding to enforce a lien, but simply a matter of defense. Also, no part of the action was an action against the debtor, including the award of costs and attorney’s fees which were incurred by the “debtor in possession.”